Dismiss and Opinion Filed September 3, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00743-CV

    RAYMOND W. OLSEN, TRUSTEE OF THE R.W. AND K.A. OLSEN
            REVOCABLE LIVING TRUST, Appellant
                            V.
                THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 3
                             Dallas County, Texas
                    Trial Court Cause No. CC-19- 07018-C

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Reichek
                          Opinion by Justice Pedersen, III
      Before the Court is appellant’s motion to dismiss the appeal without prejudice.

Appellant explains a document he filed in the trial court was erroneously construed

as a notice of appeal by the district clerk and filed in this Court.

      We grant the motion and dismiss the appeal without prejudice. See TEX. R.

APP. P. 42.1(a)(1).


                                             /Bill Pedersen, III//
                                             BILL PEDERSEN, III
                                             JUSTICE
200743f.p05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RAYMOND W. OLSEN, TRUSTEE                    On Appeal from the County Court at
OF THE R.W. AND K.A. OLSEN                   Law No. 3, Dallas County, Texas
REVOCABLE LIVING TRUST,                      Trial Court Cause No. CC-19-
Appellant                                    07018-C.
                                             Opinion delivered by Justice
No. 05-20-00743-CV          V.               Pedersen, III; Justices Whitehill and
                                             Reichek participating.
THE STATE OF TEXAS, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee The State of Texas recover its costs, if any, of this
appeal from appellant Raymond W. Olsen, Trustee of The R.W. and K.A. Olsen
Revocable Living Trust.

Judgment entered this 3rd day of September, 2020.




                                       –2–